On June 27,1975 the court issued the following order:
Before Kashiwa, Judge, Presiding, Laramore, Senior Judge, and BeNnett, Judge.
“This civilian pay case is before the court on cross-motions for summary judgment. Plaintiffs are employees of the United States Customs Service (formerly the Bureau of Customs, Department of the Treasury). Their employment at the Bureau of Customs began in the early Winter of 1971, when they were appointed as trainees at the GS-7 level. The Standard Form 50, ‘Notification of Personnel *1000Action,’ received by each plaintiff at the time of appointment, contains the following language:
Trainee to journeyman promotion to GS-9 due [1 year from commencement of employment] providing all requirements are met.
Plaintiffs also received oral assurances of promotion similar to the above-written language.
“On December 11,1972, the President of the United States ordered a freeze on, inter alia, virtually all promotions of Federal civilian employees. The freeze was lifted for Bureau of Customs employees on March 4,1978, and plaintiffs were thereafter promoted to grade GS-9. The net result of the freeze was a delay of 2 to 3 months in the promotions anticipated for government. Assuming, without deciding, that arbitrary and capricious action by the OMB would be the basis for an action in this court, we conclude that the OMB’s action was neither arbitrary nor capricious. The OMB could reasonably conclude that plaintiffs’ promotions were not essential .to protect property or to preserve the continuity of government. In addition, the OMB’s action was consistent with guidelines prepared by the Civil Service Commission, which guidelines did not recognize “career program, career ladder, or similar promotion patterns” to constitute valid exceptions to the freeze.
“it is therefore ordered, upon consideration of the arguments made by the parties both in briefs and orally, that plaintiffs’ motion for summary judgment be and the same is hereby denied, and defendant’s cross-motion for summary judgment is granted. Plaintiffs’ petition is dismissed.”